—Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered June 8, 1999, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed.
Defendant did not preserve his claim that the court improperly failed to honor its promise of a more lenient disposition conditioned on defendant’s forbearance from the commission of any new crimes while awaiting sentence, and we decline to review it in the interest of justice. Were we to review this claim, *65we would find that the record establishes that the court acted primarily on the basis of defendant’s conviction of a drug felony, committed after the instant conviction. We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Tom, Wallach, Rubin and Saxe, JJ.